DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A:  shown in Fig. 2-5; 
Species B:  shown in Fig. 6; and 
Species C:  shown in Fig. 7. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, Species A shows a variant wherein the fingers project forward of the forward edge of the flap; Species B shows a variant wherein the fingers are reconfigured to extend in an opposite lateral fashion from a front edge configured tab associated with the flexible flap; and Species C shows a variant with the fingers repositioned in opposite lateral fashion relative to forward most proximate locations of the flap side edges. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that at least claims 1 and 11 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Douglas McEvoy on 6 October 2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-6 and 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gasket secured to a projecting ledge of said outer perimeter which defines a sealing surface for adapting to securing said housing to the vehicle” as required in claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:    
Claim 1 currently says ““…about said inner perimeter to prevent to prevent backflow of air…”; 
Claim 11 currently says “…about an inner perimeter of said housing to prevent to prevent backflow of air…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (Published U.S. Patent Application No. 20120003907) in view of Shereyk et al. (20100243083).
Regarding claim 1, Carlson (Fig. 19-20) teaches a ventilation module for a vehicle (vent valve assembly 30e), comprising: 
a housing (base 114e) having an inner perimeter defining an open interior (vent opening 48e) and adapted to secure to a location of the vehicle to communicate an exterior with a passenger compartment interior (Para. 31, “When the vent valve 32 is in the open condition of FIG. 2, air can flow between the interior of a passenger compartment 52 of the vehicle 36 and the atmosphere”); 
a flap hingedly secured along an inner edge to said housing (valve member 182e) and extending across said open interior (see Fig. 19), said flap further including side edges and an interconnecting outer edge which seal about said inner perimeter to prevent to prevent backflow of air from the exterior into the passenger compartment interior (see Fig. 19-20, valve member 182e has peripheral edges, at least two of which define side edges, which seal to vent opening 48e); 
at least one finger projecting from at least one of said side and outer edges of said flap (pair of arm sections 214 and 216), said finger abutting a standoff of said housing to establish a holding force (Para. 82, “arm sections 214 and 216 extend under the shaft 188e and engage ramps 234 and 236 (FIG. 20) formed on the base 114e”); and 
said flap opening in response to a positive air pressure condition created within the passenger compartment interior which overcomes the holding force exerted by said finger against said stand-off and in order to vent to the exterior the positive air pressure until reclosing upon the interior compartment achieving an air equilibrium condition with the exterior (Para. 4, “present invention provides an improved vent valve assembly which is utilized to prevent occurrence of excessive air pressure in a passenger compartment of a vehicle. The vent valve assembly includes a vent valve and an actuator assembly. The actuator assembly is operable to effect movement of the vent valve from a closed position to an open position before excessive fluid pressure can occur in the passenger compartment of the vehicle” and Para. 31, “When the vent valve 32 is in the open condition of FIG. 2, air can flow between the interior of a passenger compartment 52 of the vehicle 36 and the atmosphere. If desired, the air may flow from the passenger compartment 52 and/or trunk compartment 54 to atmosphere around the outside of the vehicle 36. Since air can pass freely through the vent opening 48 when the vent valve 32 is in the open condition of FIG. 2, the air pressure in the interior 52 of the vehicle tends to equal the air pressure in the trunk compartment 54 and/or atmosphere around the vehicle”).
Carlson does not teach that it is the positive air pressure condition within the passenger compartment interior which overcomes the holding force, but instead, that the opening of the flap is a controlled response. 
However, Shereyk (Fig. 12-17) teaches a ventilation module for a vehicle (Para. 3, “Interior cabins of vehicles typically include cabin vents or pressure relief devices”), comprising: 
a housing (pressure relief housing 192) having an inner perimeter defining an open interior (see Fig. 16, air passage wall 190) and adapted to secure to a location of the vehicle to communicate an exterior with a passenger compartment interior (Para. 4, “Pressure relief devices are usually hidden from view. For example, a pressure relief device may be found in a trunk or on a body frame pillar structure. Each pressure relief device is adapted to allow air to pass out of an enclosed structure, while also preventing a significant amount of air, dust, water or other contaminants into the enclosed area”); 
a flap hingedly secured along an inner edge to said housing and extending across said open interior (flapper 160), said flap further including side edges and an interconnecting outer edge which seal about said inner perimeter to prevent to prevent backflow of air from the exterior into the passenger compartment interior (see Fig. 16); and 
said flap opening in response to a positive air pressure condition created within the passenger compartment interior which overcomes the holding force and in order to vent to the exterior the positive air pressure until reclosing upon the interior compartment achieving an air equilibrium condition with the exterior (Para. 71, “referring to FIGS. 12-17, as air pressure is exerted into an underside of the membrane flap 162, the cylindrical rod 174 pivots upwardly with respect to the stud retaining chamber 164. As such, the stabilizing arm 166 may move upward, instead of just the membrane 162. A pivot tolerance may be tuned or adjusted to provide a desired amount of pivoting resistance. That is, the pivot stud 164 or 164' may pivot into a open position at a particular air pressure and pivot back down to a closed position when air pressure is below that particular pressure”).
It would have been obvious to one skilled in the art at the time of the invention to include the automatic response of the flap by simple substitution of one known element for another to obtain predictable results as taught by Shereyk into the teachings of Carlson because it does no more than yield predictable results of ensuring that the ventilation module operates without the need for a separate control unit and actuator, thereby simplifying the system and eliminating the need for the ventilation module to be powered, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Carlson in view of Shereyk teaches the ventilation module as described in claim 1, said housing having a generally rectangular shape with an outer perimeter (Carlson:  see Fig. 19-20), a gasket secured to a projecting ledge of said outer perimeter which defines a sealing surface for adapting to securing said housing to the vehicle (Shereyk:  Para. 5, “Typically, a seal (not shown) is provided around the main body 12 and acts to seal the hole in the mating structure (not shown) upon assembly. The seal is typically molded around the main body 12 in a secondary molding operation, or may be adhesively or chemically attached to the main body 12”, see in Fig. 1 and 16 that the main body 12/pressure relief housing 192 has a projecting ledge defining an outer perimeter defining a sealing surface).

Regarding claim 3, Carlson in view of Shereyk teaches the ventilation module as described in claim 1, said housing further comprising a rigid first shot injection molded thermoplastic (Shereyk:  Para. 45, “housing 20 may be formed of a plastic, such as acrylic. The housing 20 may be formed through a thermoforming process, which is generally an efficient and economical way of making various plastic devices”, wherein the housing 20 is merely an alternate embodiment of the pressure relief housing 192).
The Examiner points out that the only structural requirement is that the housing comprises a “rigid first thermoplastic”.  The limitation requiring that the thermoplastic be “shot injection molded” is no more than a product-by-process claim.  
Per MPEP 2113.I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As the prior art shows that the structural requirements of claim are known, a prima facie case of obviousness exists, as the instant invention of the claims is the same as or obvious from the product of the prior art.  From MPEP 2113.II: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 

Regarding claim 4, Carlson in view of Shereyk teaches the ventilation module as described in claim 3, said flaps further comprising a second shot softer injection molded plastic (Shereyk:  Para. 50, “resilient, flexible membrane flap 52 that is configured to cover an air passage wall 30, shown in FIG. 2, extends from the support beam 36 and the stabilizing arm 48. The membrane flap 52 may be formed of a flexible thermoplastic elastomer, such as polypropylene, Hytrel, Lexan, Tyvac or Mylar”, wherein the flap 52 is merely an alternate embodiment of the membrane flap 162 of the flapper 160).
The Examiner points out that the only structural requirement is that the housing comprises a “second softer plastic”.  The limitation requiring that the thermoplastic be “shot injection molded” is no more than a product-by-process claim.  
Per MPEP 2113.I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As the prior art shows that the structural requirements of claim are known, a prima facie case of obviousness exists, as the instant invention of the claims is the same as or obvious from the product of the prior art.  From MPEP 2113.II: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 

Regarding claim 5, Carlson in view of Shereyk teaches the ventilation module as described in claim 1, a recessed location between said finger and flap defining a bend axis for bending said finger during opening of said flap (Carlson:  see Annotated Figure 1, recessed locations are circled below).


    PNG
    media_image1.png
    746
    793
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 6, Carlson in view of Shereyk teaches the ventilation module as described in claim 5, further comprising said finger pivoting in an over center fashion relative to the bend axis during opening of said flap (Carlson:  see Fig. 19, the valve member 182e would bend about the recessed locations defining the bend axis during the opening of the flap).

Regarding claim 11, Carlson (Fig. 19-20) teaches a ventilation module for a vehicle passenger compartment interior (vent valve assembly 30e) for providing dampening opening and closing motion, such as in response to an instantaneous interior pressure event, said module comprising: 
a rigid housing (base 114e) adapted to secure to a location of the vehicle to communicate an exterior with a passenger compartment interior (Para. 31, “When the vent valve 32 is in the open condition of FIG. 2, air can flow between the interior of a passenger compartment 52 of the vehicle 36 and the atmosphere”); 
a flap hingedly secured along an inner edge to said housing (valve member 182e) and extending across an open interior of said housing (see Fig. 19), said flap further including side edges and an interconnecting outer edge which seal about an inner perimeter of said housing to prevent to prevent backflow of air from the exterior into the passenger compartment interior (see Fig. 19-20, valve member 182e has peripheral edges, at least two of which define side edges, which seal to vent opening 48e); 
at least one finger projecting from at least one of said side and outer edges of said flap (pair of arm sections 214 and 216), an edge of each of said fingers abutting a surface of a standoff projection of said housing to establish a holding force (Para. 82, “arm sections 214 and 216 extend under the shaft 188e and engage ramps 234 and 236 (FIG. 20) formed on the base 114e”); and 
said fingers each further including a bend axis (see Annotated Figure 1, recessed locations are circled and define a bend axis) which, in response to a positive air pressure condition created within the passenger compartment interior which overcomes the holding force exerted by said fingers against said stand-offs, causes said fingers to pivot and said flap to open in order to vent to the exterior the positive air pressure until reclosing upon the interior compartment achieving an air equilibrium condition with the exterior (Para. 4, “present invention provides an improved vent valve assembly which is utilized to prevent occurrence of excessive air pressure in a passenger compartment of a vehicle. The vent valve assembly includes a vent valve and an actuator assembly. The actuator assembly is operable to effect movement of the vent valve from a closed position to an open position before excessive fluid pressure can occur in the passenger compartment of the vehicle” and Para. 31, “When the vent valve 32 is in the open condition of FIG. 2, air can flow between the interior of a passenger compartment 52 of the vehicle 36 and the atmosphere. If desired, the air may flow from the passenger compartment 52 and/or trunk compartment 54 to atmosphere around the outside of the vehicle 36. Since air can pass freely through the vent opening 48 when the vent valve 32 is in the open condition of FIG. 2, the air pressure in the interior 52 of the vehicle tends to equal the air pressure in the trunk compartment 54 and/or atmosphere around the vehicle”).
Carlson does not teach that it is the positive air pressure condition within the passenger compartment interior which overcomes the holding force, but instead, that the opening of the flap is a controlled response. 
However, Shereyk (Fig. 12-17) teaches a ventilation module for a vehicle passenger compartment interior (Para. 3, “Interior cabins of vehicles typically include cabin vents or pressure relief devices”) for providing dampening opening and closing motion, such as in response to an instantaneous interior pressure event (Para. 71, “referring to FIGS. 12-17, as air pressure is exerted into an underside of the membrane flap 162, the cylindrical rod 174 pivots upwardly with respect to the stud retaining chamber 164. As such, the stabilizing arm 166 may move upward, instead of just the membrane 162. A pivot tolerance may be tuned or adjusted to provide a desired amount of pivoting resistance. That is, the pivot stud 164 or 164' may pivot into a open position at a particular air pressure and pivot back down to a closed position when air pressure is below that particular pressure”), said module comprising: 
a rigid housing (pressure relief housing 192) adapted to secure to a location of the vehicle to communicate an exterior with a passenger compartment interior (Para. 4, “Pressure relief devices are usually hidden from view. For example, a pressure relief device may be found in a trunk or on a body frame pillar structure. Each pressure relief device is adapted to allow air to pass out of an enclosed structure, while also preventing a significant amount of air, dust, water or other contaminants into the enclosed area”); 
a flap (flapper 160) hingedly secured along an inner edge to said housing and extending across an open interior of said housing (see Fig. 16), said flap further including side edges and an interconnecting outer edge which seal about an inner perimeter of said housing to prevent to prevent backflow of air from the exterior into the passenger compartment interior (see Fig. 16); and 
wherein a positive air pressure condition created within the passenger compartment interior which overcomes the holding force causes said flap to open in order to vent to the exterior the positive air pressure until reclosing upon the interior compartment achieving an air equilibrium condition with the exterior (Para. 71, “referring to FIGS. 12-17, as air pressure is exerted into an underside of the membrane flap 162, the cylindrical rod 174 pivots upwardly with respect to the stud retaining chamber 164. As such, the stabilizing arm 166 may move upward, instead of just the membrane 162. A pivot tolerance may be tuned or adjusted to provide a desired amount of pivoting resistance. That is, the pivot stud 164 or 164' may pivot into a open position at a particular air pressure and pivot back down to a closed position when air pressure is below that particular pressure”).
It would have been obvious to one skilled in the art at the time of the invention to include the automatic response of the flap by simple substitution of one known element for another to obtain predictable results as taught by Shereyk into the teachings of Carlson because it does no more than yield predictable results of ensuring that the ventilation module operates without the need for a separate control unit and actuator, thereby simplifying the system and eliminating the need for the ventilation module to be powered, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 12, Carlson in view of Shereyk teaches the ventilation module as described in claim 11, said housing having a generally rectangular shape with an outer perimeter (Carlson:  see Fig. 19-20), a gasket secured to a projecting ledge of said outer perimeter which defines a sealing surface for adapting to securing said housing to the vehicle (Shereyk:  Para. 5, “Typically, a seal (not shown) is provided around the main body 12 and acts to seal the hole in the mating structure (not shown) upon assembly. The seal is typically molded around the main body 12 in a secondary molding operation, or may be adhesively or chemically attached to the main body 12”, see in Fig. 1 and 16 that the main body 12/pressure relief housing 192 has a projecting ledge defining an outer perimeter defining a sealing surface).

Regarding claim 13, Carlson in view of Shereyk teaches the ventilation module as described in claim 11, said housing further comprising a rigid first shot injection molded thermoplastic (Shereyk:  Para. 45, “housing 20 may be formed of a plastic, such as acrylic. The housing 20 may be formed through a thermoforming process, which is generally an efficient and economical way of making various plastic devices”, wherein the housing 20 is merely an alternate embodiment of the pressure relief housing 192).
The Examiner points out that the only structural requirement is that the housing comprises a “rigid first thermoplastic”.  The limitation requiring that the thermoplastic be “shot injection molded” is no more than a product-by-process claim.  
Per MPEP 2113.I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As the prior art shows that the structural requirements of claim are known, a prima facie case of obviousness exists, as the instant invention of the claims is the same as or obvious from the product of the prior art.  From MPEP 2113.II: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 

Regarding claim 14, Carlson in view of Shereyk teaches the ventilation module as described in claim 13, said flaps further comprising a second shot softer injection molded plastic (Shereyk:  Para. 50, “resilient, flexible membrane flap 52 that is configured to cover an air passage wall 30, shown in FIG. 2, extends from the support beam 36 and the stabilizing arm 48. The membrane flap 52 may be formed of a flexible thermoplastic elastomer, such as polypropylene, Hytrel, Lexan, Tyvac or Mylar”, wherein the flap 52 is merely an alternate embodiment of the membrane flap 162 of the flapper 160).
The Examiner points out that the only structural requirement is that the housing comprises a “second softer plastic”.  The limitation requiring that the thermoplastic be “shot injection molded” is no more than a product-by-process claim.  
Per MPEP 2113.I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
As the prior art shows that the structural requirements of claim are known, a prima facie case of obviousness exists, as the instant invention of the claims is the same as or obvious from the product of the prior art.  From MPEP 2113.II: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 

Regarding claim 15, Carlson in view of Shereyk teaches the ventilation module as described in claim 11, further comprising a recessed location located between a base portion of said finger and flap defining the bend axis for bending said finger during opening of said flap (Carlson:  see Annotated Figure 1, recessed locations are circled below).

Regarding claim 16, Carlson in view of Shereyk teaches the ventilation module as described in claim 15, further comprising said finger pivoting in an over center fashion relative to said bend axis during opening of said flap (Carlson:  see Fig. 19, the valve member 182e would bend about the recessed locations defining the bend axis during the opening of the flap).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/            Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762